Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
Claim 1 is directed toward a coating composition.  However, Claim 1 also recites the product-by-process limitation that the intermediate product/coating solution has been blended sufficiently to ensure a reduction in either viscosity or particle size.  This is a relative limitation, as the viscosity or particle size is reduced from a starting viscosity or particle size.  However, neither the original viscosity or particle size nor the final viscosity or particle size are expressly defined.  If claim 1 is intended to define the viscosity or particle size of the mixed polymers of the dehydrated coating composition, than such a definition is considered to be indefinite for the reasons stated.  Note that while the current claim language implies a “reduced” particle size, this is essentially arbitrary and thus the claim is not considered to be limited to any particular particle size.  If Applicant does not intend to limit the viscosity or particle size of the mixed polymers in the final coating composition, than acknowledgement of such should suffice to clarify the record, thus obviating the instant issue of indefiniteness.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chieffi et al (US 2011/0110993).  
Regarding claim 1, Chieffi teaches a coating comprising a cationic polymer and an anionic polymer (par. 17).  It is assumed that the physical coating is no longer in solution, however, Chieffi additionally teaches that the coated encapsulate may be made by principally combining an encapsulate, a plasticizer (which may be water, see par. 96), and a coating material to form a mixture with a final step of removing a sufficient amount of said plasticizer (water) (par. 90), wherein such a step of moving the plasticizer/water is considered to constitute a dehydration.  
In the event any differences can be shown for the product of the product-by-process claims 1 and 5, as opposed to the product taught by Chieffi, such differences would have been obvious to one of ordinary skill in the art as a routine modification of the product in the absence of a showing of unexpected results; see also In re Thorpe, 227 USPQ 964 (CAFC 1985).  
When the prior art discloses a product which reasonably appears to be either identical with or only slightly different than a product claimed in a product-by-process claim, a rejection based alternatively on either section 102 or 103 of the statute is appropriate. As a practical matter, the Patent and Trademark Office is not equipped to manufacture products by the myriad of processes put before it and then obtain prior art products and make physical comparisons therewith. A lesser burden of proof is required to make out a case of prima facie obviousness for product-by-process claims because of their particular nature than when a product is claimed in the conventional fashion. In re Brown, 59 CCPA 1063, 173 USPQ 685 (1972); In re Fessmann, 180 USPQ 324 (CCPA 1974).  The express product limitations of instant claims 1 and 5 essentially require a coating comprising one or more cationic polymers and one or more anionic polymers that are thoroughly mixed together and dehydrated, wherein “dehydrated” is understood to mean a zero or otherwise low content of water/polar solvent.  
Regardless, Chieffi teaches aqueous solutions for the mixtures (Example 1), which are polar solutions.  Regarding the claimed vigorous blending, Chieffi teaches high speed blending to achieve a volume-mean particle size (pars. 126 and 127).  Conventional wisdom leads to such a teaching as being directed toward particle size reduction, as opposed to the alternative which would involve high speed blending in order to grow particles to a certain average size.  Mechanical blending is a destructive process, in the case of such particles, and there is nothing to suggest that particles are being “grown” as opposed to being reduced.  While mixing speed is not expressly disclosed, absent a showing of unexpected results, suitable speeds would have been determined by one having ordinary skill in the art through routine experimentation.  The claimed coating composition being homogeneous and effective for spraying, spreading, or depositing onto a surface is considered to be a physical property of the claimed coating composition and possibly a result of the claimed blending.  As Chieffi teaches a substantially similar product subjected to blending, it is expected that the blended composition will exhibit substantially similar properties, including those claimed.   That said, the claimed reduced particle sizes or viscosity are considered to be defined as relative to an original particle size or viscosity, which is not actually defined.  Claim 1 is not considered to be limited to a particular viscosity or particle size.  
Regarding claim 2, Chieffi teaches that the cationic polymer may comprise a polysaccharide (par. 97).  
Regarding claim 3, Chieffi teaches that the cationic polymer may comprise a polysaccharide, as shown above.  Chieffi also teaches that a suitable polysaccharide may comprise chitosan (par. 76).  It would have been possible to utilize conventionally known cationic polysaccharides as the cationic polymer of Chieffi, including chitosan.  The overlapping teachings constitute prima facie obviousness.  
Regarding claim 4, Chieffi teaches the use of CMC as a preferred embodiment (pars. 75 and 127).  
Regarding claim 5, Chieffi teaches a water-based solution using acetic acid to adjust the pH to 5.0 (Example 1).  The use of formic acid as pH adjuster in place of acetic acid would have been obvious to one of ordinary skill in the art before the filing of the claimed invention, and as the pH of Chieffi is not particularly limited to a particular amount, the specific teaching of pH 5 is considered to reasonable overlap the claimed pH of about 4.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLIN W SLIFKA whose telephone number is (571)270-5830.  The examiner can normally be reached on Monday-Friday, 9:00 AM-5:30 PM.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ching-Yiu (Coris) Fung can be reached on 571-270-5713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Colin W. Slifka/Primary Examiner, Art Unit 1732